Citation Nr: 1110311	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  05-23 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1961 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for a low back injury and asbestosis.

In December 2008, the Board remanded the Veteran's claims for additional development.  

In April 2010, which was subsequent to the issuance of the last supplemental statement of the case (SSOC), the RO received duplicate copies of a private medical opinion and treatment record that it already considered in the rating decision on appeal and the statement of case (SOC).  Thus, a remand pursuant to 38 C.F.R. § 20.1304 is not necessary.


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a relationship between the current low back disability and service.

2.  A preponderance of the competent evidence is against a finding that the current asbestosis is related to service.








CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for asbestosis have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The claim of service connection for a low back disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  November 2003, April 2006, and November 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment record have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted and opinions obtained to determine the nature and etiology of the Veteran's claimed asbestosis.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service Connection for a Low Back Disability

The Veteran seeks service connection for a low back disability.  He says that he has had a chronic back condition since service.  

The Veteran has a current low back disability and a long history of back problems following service.  Following service, a private medical record indicates that the Veteran began treatment in April 1965, and that in May and October 1966, the Veteran had back trouble, however no specific diagnosis related to the back trouble appears to have been given.  A December 1971 private treatment record notes that the Veteran was given an impression of spondylolisthesis of the L5 of the sacrum, Grade I.  A March 1981 private treatment record also notes an impression of Grade I spondylolisthesis of L5-S1 and that there was a marked increase in the normal lumbosacral angle.  Private treatment records dated in November 2004 note that following diagnostic imaging, the Veteran was given an impression of chronic degenerative arthritis of L4-L5 and L5-S1, second degree anterior spondylosis of L5 on S1, and osteoarthritis.  A February 2010 VA examination report notes that the Veteran has grade I spondylolisthesis L5 on S1; there is bilateral spondylolysis at this level and associated degenerative changes. 

September 1963 STRs indicate that the Veteran complained of lower back pain.  It was noted that the pain was in L4-L5 and that the Veteran had slight tenderness in the L4-L5 region.  An assessment may have been made, however, the record is illegible.  It was noted that the Veteran should treat the condition with a heat pad.

As the Veteran has a current low back disability and low back pain during service, the determinative issue is whether these are related.  

A private medical opinion dated in April 2003, notes that the Veteran was a patient of the physician since April 1965.  The physician indicated that the Veteran was diagnosed with back pain during this time, and that he was of the opinion that the condition is likely, or is as likely, a contributing factor to his military service condition.  This opinion has limited probative value, as its conclusion that the Veteran's current back pain condition is likely a contributing factor to his military service condition is not based on any type of rationale.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

A November 2003 private medical opinion from the author of the April 2003 medical opinion notes that the Veteran is unable to maintain gainful employment due to his health problems, which are as likely as not due to his military service.  This opinion too has limited probative value, as its conclusion that the Veteran's current health problems are due to his military service is not based on any type of rationale.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  See Bloom, 12 Vet. App. at 187.  

A VA examination was conducted in February 2010.  The examiner noted a review of the Veteran's claim file, and following a physical examination, diagnosed the Veteran with grade I spondylolisthesis L5 on S1.  The examiner opined that it is certainly less likely as not that the Veteran's current lumbar connection is in any way associated with a mild lumbar strain during service.  There is no evidence of an injury to his lower back and apparently the Veteran had a mild lumbar strain in September 1963, which resolved without residuals.  He was in the service until April 1964, with no further complaints regarding his back.  The first documented evidence regarding the low back condition is in December 1971, which was many years after discharge.  

As noted in the previous Board remand, the Veteran's first treatment for low back problems following service of record was in May 1966, not December 1971.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As the February 2010 VA examiner based his opinion on an incorrect factual basis regarding when the Veteran was first treated for a low back condition following service, it too is assigned little probative weight.  

What is probative, however, is that the Veteran was treated for low back problems within two years following service and that in December 1971, he was given an impression of spondylolisthesis of the L5 of the sacrum, which is the same anatomical area of the spine he was treated for during service.  Additionally, the Veteran is competent to report observable symptoms of a low back condition, such as pain, and a continuity of those symptoms following service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran's claims that he has had chronic back problems since service are found to be credible.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997)

Given that the private and VA medical opinions of record have limited probative value, the close temporal proximity between the Veteran's separation from service and his first treatment for a low back condition, and the competent and credible lay evidence of record indicating that the same symptoms of the Veteran's low back disability were observed during and shortly after service, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor.

Accordingly, service connection for a low back disability is warranted.

B.  Asbestosis

The Veteran seeks service connection for asbestosis.  He claims that the barracks he slept in contained asbestosis, and he stated to a private physician in October 2000 that he was exposed to asbestos during service when he worked in a shipyard and in an engine room removing asbestosis insulation.  

It is not clear that the Veteran has been diagnosed with asbestosis at any time during the pendency of his service connection claim.

November 1997 private treatment records note that the Veteran has shortness of breath and that a chest x-ray revealed no active cardiopulmonary disease.  A May 1998 private medical opinion notes that a March 4, 1998, chest x-ray revealed minimal interstitial changes; interstitial changes of this type and distribution are consistent with a diagnosis of asbestosis in the appropriate clinical setting.  

An October 2000 private medical opinion notes that the Veteran was given a final diagnosis of asbestosis and asbestosis by history of exposure to asbestosis fibers, as well as findings contained in his March 4, 1998, chest x-ray showing interstitial changes.  A December 2000 private treatment record notes that a CT scan of the chest revealed an impression of no evidence of asbestosis seen.  

An April 2003 private medical opinion notes that the Veteran has asbestosis that is likely or as likely a contributing factor to his military service conditions.   A September 2003 private diagnostic imaging report notes that the Veteran has no evidence of asbestosis.  A VA examination was conducted in December 2003.  The examiner assessed the Veteran with no objective findings on the physical examination to support asbestosis.  An October 2004 private CT scan of the chest report notes that no abnormalities were seen.  

Finally a February 2010 VA examination report notes that, following a physical examination and chest x-rays, a diagnosis of chest x-rays show no evidence of exposure to asbestosis; order CT scan; please see CT scan for diagnosis of asbestosis.  The CT scan referred to by the examiner, if it exists, is not of record.  

There is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre- service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  Mere exposure to a potentially harmful agent is insufficient for eligibility for VA disability benefits.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between the current disability and exposure to asbestos in service.  See Hickson, 12 Vet. App. at 253. 

The Veteran's personnel records indicate that he served in the Army and that his military occupational specialty was as a light weapons infantryman.  A review of the Veteran's personnel records do not indicate he worked in a shipyard or in an engine room removing asbestosis insulation.  

An April 2003 private medical opinion notes that the Veteran was a patient since April 1965.  The physician indicated that the Veteran was diagnosed with asbestosis during this time, and that he was of the opinion that the condition is likely, or is as likely, a contributing factor to his military service condition.  This opinion has limited probative value, as its conclusion that the Veteran's current asbestosis is likely a contributing factor to his military service condition is not based on any type of rationale.  The physician provided no details as to the level of the Veteran's exposure to asbestosis during service or other details as to the extent of his asbestosis and its relationship to service.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  See Bloom, supra.

A November 2003 private medical opinion from the author of the April 2003 medical opinion notes that the Veteran is unable to maintain gainful employment due to his health problems, which are as likely as not due to his military service.  This opinion too has limited probative value, as its conclusion that the Veteran's current health problems, which do not specifically include asbestosis, and are due to his military service, is not based on any type of rationale.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  See Bloom, supra.  

A VA examination was conducted in February 2010.  The examiner noted a review of the Veteran's claim file, and that the Veteran worked on a pipeline as a mechanic and operator for 32 years and that the Veteran reported he was diagnosed with asbestosis in 1997.  He reported that he had a chest x-ray done by a law firm at that time.  Following a physical examination, pulmonary function testing, and various medical imaging, the examiner did not find any evidence of asbestos but, rather, requested a CT scan.  He opined that, if asbestosis is confirmed by CT scan, it is not due to, or caused by, his military service but more likely due to his occupation as a mechanic and operator on a pipeline for 32 years.  A December 2003 VA examination report also notes that the Veteran was a retired pipeline worker for a major oil company.

The negative evidence in this case outweighs the positive.  The Veteran is competent to report problems breathing or other symptoms of asbestosis capable of lay observation.  See Layno, supra.  However, he is not competent to provide an opinion as to any diagnosed disability as this requires medical training.  See Jandreau, supra.  The Veteran's opinion and the two private treatment records, which, as noted above, have little probative value, are far outweighed by the opinion provided by the VA examiner who did not find any evidence of an asbestosis disability, thoroughly discussed the evidence of record and the etiology of the Veteran's claimed asbestosis, and found that any subsequently confirmed asbestosis was likely related to his post service employment.  See Id.  A competent medical expert, who provided a cogent rationale, for his conclusions makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for asbestosis; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.





ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for asbestosis is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


